Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 6, 9, 12, 18 and 22 – 24, drawn to a pharmaceutical composition or an orally administrable preparation of an active compound, or a solid dispersion extrudate, comprising: a solid dispersion extrudate comprising; a polymer carrier, a solubilizer/plasticizer, a bioavailability enhancer, and an active compound selected from:

    PNG
    media_image1.png
    147
    371
    media_image1.png
    Greyscale

	3-[4-(3-Amino-1H-pyrazolo[3,4-b]pyrazin-5-yl)-benzylamino]-6-cyano-pyrazine-2-carboxylic acid [1-(3,4-difluoro-phenyl)-ethyl]-amide,

    PNG
    media_image2.png
    152
    368
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    147
    371
    media_image3.png
    Greyscale

	3-[4-(3-Amino-1H-pyrazolo[3,4-b]pyridin-5-yl)-benzylamino]-6-cyano-pyrazine-2-carboxylic acid [1-(3,4-difluoro-phenyl)-ethyl]-amide, 199923407 v1 Page 3 of 14 
	or a pharmaceutically acceptable salt thereof.

II.	Claims 29 – 34, drawn to a process for preparing a pharmaceutical composition, the process comprising the steps of:
	(i) hot melt extruding a mixture of; a polymer carrier, a solubilizer/plasticizer, a bioavailability enhancer, and an active compound selected from:
	
    PNG
    media_image1.png
    147
    371
    media_image1.png
    Greyscale

	3-[4-(3-Amino-1H-pyrazolo[3,4-b]pyrazin-5-yl)-benzylamino]-6-cyano-pyrazine-2-carboxylic acid [1-(3,4-difluoro-phenyl)-ethyl]-amide,

    PNG
    media_image2.png
    152
    368
    media_image2.png
    Greyscale

	6-Cyano-3-[4-(3-methylamino-1H-pyrazolo[3,4-b]pyridin-5-yl)-benzylamino]-pyrazine-2-carboxylic acid [1-(3,4-difluoro-phenyl)-ethyl]-amide, and

    PNG
    media_image3.png
    147
    371
    media_image3.png
    Greyscale

	3-[4-(3-Amino-1H-pyrazolo[3,4-b]pyridin-5-yl)-benzylamino]-6-cyano-pyrazine-2-carboxylic acid [1-(3,4-difluoro-phenyl)-ethyl]-amide, 199923407 v1 Page 3 of 14 
	or a pharmaceutically acceptable salt thereof, to form a solid dispersion extrudate; and
	(ii) blending the solid dispersion extrudate with one or more pharmaceutically acceptable excipients to form a pharmaceutical composition.

III.	Claims 35 – 37 and 45 – 46, drawn to a method for the treatment of cancer in a patient in need thereof comprising administering to the patient an effective amount of a pharmaceutical composition of claim 1 according to an intermittent dosing regimen, wherein the intermittent 

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed, a pharmaceutical composition of Claim 1, can be used in the materially different processes such as in vitro toxicity testing.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed, a pharmaceutical composition made by the process of Claim 29, can be prepared by blending each ingredient in step recited in step (i) with one or more pharmaceutically acceptable excipients prior to hit melt extruding to form the composition.  
Inventions II and III are directed to related methods of making and methods of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually define different outcomes or effects by reciting distinct endpoints, specifically, preparing a pharmaceutical composition as opposed to the method of administering a therapeutically effective amount of a compound of a composition to a patient in need of treatment of cancer.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions of Group I require different search queries to search the scope of each chemical core, as defined above.  The invention of Group II requires a search for specific formulation steps not required by Group I or Group III.  Finally, the invention of Group III requires search queries drawn to a specific pathology, cancer, neither of which is required by Groups I or II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Elections
This application contains claims directed to the following patentably distinct species:
Upon election of ANY one of Groups I, II or III, Applicant is required to elect:
a)  A single pharmaceutical composition specie comprising a single combination of each ingredient (polymer carrier, soluble/plasticizer, bioavailability enhancer, active compound; as recited in the claims or otherwise disclosed) recited in Claim 1, Claim 23 or Claim 39.
If Applicant elects Group III, Applicant is FURTHER required to elect:
b)  A single form of cancer from those recited in Claim 37, or otherwise disclosed.
c)  A single disclosed second anti-cancer agent
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example, species elections drawn to specific chemical compounds are defined by a unique set of physical and chemical properties and are prepared by a different method.  Further, the forms of cancer species are distinct because they are drawn to different patient populations and are defined by different etiologies and pathophysiologies. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect from specie (a) – (c), as defined above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  
There is an examination and search burden (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) for these patentably distinct compound species due to their mutually exclusive characteristics (structure, physical and chemical properties, etc.) which require different fields of search.  Further, the patentably distinct forms of cancer are drawn to different patient populations and thus search queries for one form of cancer will not encompass the subject matter for all forms of recited.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Notice of Possible Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628